Citation Nr: 0203645	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to the assignment of a compensable rating for 
rotator cuff strain, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1997.
This matter is before the Board of Veterans' Appeals (Board ) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, 
among other things, granted service connection and assigned a 
zero percent rating for the veteran's left shoulder 
disability, effective July 20, 1997.  The veteran appeals for 
the assignment of a compensable rating.

This case was previously before the Board in September 2000, 
at which it was remanded for additional development to 
include an examination of the left shoulder for disability 
evaluation purposes.  Such an examination was conducted in 
November 2000.  Accordingly, the Board finds that the RO has 
substantially complied with the prior remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's case has been completed.

2.  The record reflects that the veteran is right hand 
dominant.

3.  The competent medical evidence does not support a finding 
that the veteran's left shoulder motion is only possible to 
the shoulder level, nor does it show malunion of the humerus 
with either moderate or marked deformity, frequent or 
infrequent episodes of dislocation of the scapulohumeral 
joint with guarding of movement only at the shoulder level or 
with guarding of all arm movements, fibrous union of the 
humerus, nonunion (false flail joint) of the humerus, or loss 
of head (flail shoulder) of the humerus; however, VA 
examinations beginning on  November 28, 2000 shows that the 
veteran's left shoulder disability is productive of some 
functional impairment due to pain, although not consistent 
with limited motion to the shoulder level.


CONCLUSION OF LAW

1.  The criteria for the assignment of a compensable rating 
for rotator cuff strain, left shoulder, from July 20, 1997 to 
November 27, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5202 (2001); Fenderson v. West, 12 Vet. App. 119 (1999); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for the assignment of a 10 percent rating 
for rotator cuff strain, left shoulder, from November 28, 
2000, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995); Fenderson v. West, 12 Vet. App. 119 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim, and advised the 
veteran of the evidence necessary to substantiate his claim 
by the March 1999 Statement of the Case and the May 2001 
Supplemental Statement of the Case, including the applicable 
criteria for a higher disability rating.  The veteran was 
also informed of this criteria by the Board's September 2000 
remand.  Further, the RO has specifically addressed the 
applicability of the VCAA to the facts of this case, as 
documented by an April 2001 Report of Contact, correspondence 
sent to the veteran in May 2001, and the May 2001 
Supplemental Statement of the Case.  The Board notes that the 
Report of Contact reflects that the veteran reported there 
was no other evidence, and requested that a decision be made 
on his claim as soon as possible.  Accordingly, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.


Background.  The veteran's service medical records reflect 
that he was treated for complaints of left shoulder pain in 
April 1997.  He reported that the pain started in December 
1996 when he was lifting weights, and that the pain had been 
intermittent, not serious until a week earlier.  Assessment 
was first degree rotator cuff strain.

At a February 1998 VA joints examination, the veteran 
reported that he injured his left shoulder on an endurance 
course, that he jammed the shoulder, and was treated with 
Motrin for 30 days.  He reported that he currently averaged 
about 10 days of the month which he would take 1 to 2 
Tylenol.  Further, he complained that the left shoulder hurt 
when he laid on it at night, and that it would pop when he 
reached forward and/or upward.  It was also noted that he had 
more joint discomfort in damp cold weather.  Examination of 
the bilateral shoulders showed forward flexion from zero to 
80 degrees, abduction from zero to 180 degrees, and both 
internal and external rotation from zero to 90 degrees.  
Further, it was noted that the veteran did not demonstrate 
any pain with examination of the rotator region of the left 
shoulder anteroposterior with motion or with palpation of the 
shoulder.  Moreover, his musculature was found to be well-
developed, and no wasting was noted.  He was also found to 
have good push/pull strength of both arms.  In addition, he 
had a good tight grip, pinched fist, finger grip, 
coordination, and dexterity.  It was also noted that X-rays 
showed an essentially unremarkable left shoulder joint.  
Diagnoses following examination of the veteran included 
possible strain to the rotator cuff versus bursitis of the 
left shoulder. 

Service connection was subsequently granted for rotator cuff 
strain, left shoulder, by a May 1998 rating decision.  A 
noncompensable rating was assigned pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5201, effective July 20, 1997.  
The veteran appealed this decision to the Board, contending 
he was entitled to a compensable rating for his left shoulder 
disorder.

In the September 2000 remand, the Board noted that the most 
recent VA examination revealed somewhat conflicting findings.  
Specifically, the range of motion findings for the left 
shoulder included flexion to 80 degrees, which was slightly 
less than the shoulder level but abduction was reported to 
180 degrees, which was normal.  The Board also noted that 
while the examiner did not specifically indicate that the 
veteran had limitation of motion of the left shoulder, or 
even note any pain upon clinical evaluation, in light of the 
range of abduction that was reported, it was determined that 
another VA compensation examination was warranted that 
included full range of motion studies of the left shoulder 
and commentary from the examiner concerning any limitation of 
motion that might be present.

The veteran underwent a new VA joints examination in November 
2000, in accord with the Board's remand directives.  At this 
examination, the examiner indicated that the veteran's 
medical records had been reviewed.  The veteran's chief 
complaint at this examination was limitation of motion in the 
left shoulder after a certain point of elevation.  He 
reported that pain was pretty constant, and that it was 
basically at the anterior and lateral aspect of the shoulder.  
Additionally, he reported that he was taking Motrin 800 mg 
bid.  He also reported his level of pain was 7, on a scale of 
zero to 10.  He reiterated that he had constant pain every 
day.  Although he had very few flare-ups, overall his pain 
level was pretty high.  Examination of the shoulder showed 
forward flexion and abduction from zero to 180 degrees, and 
internal and external rotation from zero to 90 degrees.  
Further, the examiner stated that passive and active range of 
motion were complete.  There was full elevation, full 
abduction, full internal rotation, and full external 
rotation.  Moreover, there was no real restriction of motion 
passively or actively.  Nevertheless, against resistance, the 
veteran was found to be definitely weak on abduction of the 
shoulder.  Also, he was weak on elevation and on forward 
flexion with the hand in pronation and the hand in 
supination.  He had a very acute point of tenderness on 
palpation over the anterior aspect of the head of the humerus 
and over the lateral aspect of the trochanter.  In addition, 
the examiner noted that review of the X-ray was unremarkable.  
The examiner further noted that two views were done that day, 
and that he did not see any sign of arthritic changes.  It 
was also noted that the joint space was well preserved.  

Based on the foregoing, the examiner opined that there was a 
chance the veteran had a rotator cuff tear.  Thus, he 
recommended that the veteran undergo magnetic resonance 
imaging (MRI) testing, with or without contrast, in order to 
ascertain the possibility of rotator cuff tear.  In an 
addendum, the examiner noted that the veteran had undergone 
MRI testing in December 2000, which resulted in the 
impression that there was no evidence of a tear of the 
rotator cuff.  Consequently, the examiner concluded that the 
veteran sustained a repetitive injury during the period of 
1996 through 1997.  The examiner noted that the veteran's 
chief complaint was pain, but that both his examination and 
MRI were normal.  

Also added to the file were VA outpatient treatment records 
which cover a period from 1999 to 2001.  These records 
primarily concern treatment for a pilonidal cyst.  However, 
records from February 2001 do reflect treatment for 
complaints of left shoulder pain.  The veteran continued to 
report that his pain was constant, and that his pain scale 
was 7 out of 10.  It was also noted that MRI done in December 
revealed mild hypertrophy of the acromioclavicular joint, but 
that there was no evidence for impingement of the 
musculoskeletal portion of the supraspinatus muscle, and the 
glenoid labrum were visualized intact.  Additionally, there 
was no joint effusion or evidence for acute bony abnormality, 
nor evidence for tear of the rotator cuff.  On examination, 
it was noted, in part, that the veteran's extremities were 
without clubbing, cyanosis, or edema.  He did have a weakness 
with abduction of the shoulder against resistance and on the 
elevation and forward flexion in pronation with the hand in 
supination.  Further, there was an area of tenderness over 
the anterior aspect of the head of the humerus and lateral 
aspect of the trochanter.  Overall assessment was left 
shoulder pain with negative MRI.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  Here, the record reflects that the veteran 
is right hand dominant.  Thus, his left shoulder is his minor 
upper extremity.

As noted above, the RO initially evaluated the veteran's left 
shoulder disorder pursuant to Diagnostic Code 5299-5201.  (A 
hyphenated diagnostic code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.).  
Further, the RO has also considered the applicability of 
Diagnostic Code 5202.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the minor arm when motion is only 
possible to the shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
be limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent rating is 
also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint).  An 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71a.

In every instance where the schedule does not provide a zero 
percent evaluation for a Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
criteria for the assignment of a compensable rating for the 
veteran's left shoulder disorder, from July 20, 1997 to 
November 27, 2000, have not been met.  However, the Board 
further finds that the criteria for the assignment of a 10 
percent rating for his left shoulder disorder, from November 
28, 2000, have been met.

As noted above, forward flexion of the veteran's left arm on 
the February 1998 VA examination was found to be from zero to 
80 degrees, which was slightly less than the shoulder level.  
However, this finding conflicted and was inconsistent with 
the fact that all other range of motion testing on this 
examination was normal.  Moreover, the examiner noted at the 
time of this examination that the veteran did not demonstrate 
any pain with examination of the rotator region of the left 
shoulder anteroposterior with motion or with palpation of the 
shoulder.  It also appears to be inconsistent with the other 
findings on examination, such as well-developed musculature, 
no wasting, and good push/pull strength of both arms.  Thus, 
this range of motion finding appears to be inadequate for 
evaluating the veteran's shoulder pursuant to Diagnostic Code 
5201.

The Board also notes that on the subsequent November 2000 VA 
examination, the veteran was found to have full range of 
motion of the left arm, despite his complaints of constant 
shoulder pain.  Further, the examiner stated that there was 
no real restriction of motion passively or actively.  
Granted, both this examination and the subsequent evaluation 
in February 2001 noted that he had weakness against 
resistance on both forward flexion and abduction, as well as 
an area of tenderness over the anterior aspect of the head of 
the humerus and lateral aspect of the trochanter.  
Nevertheless, these findings do not show that the veteran's 
left arm motion was only possible to the shoulder level or to 
midway between the side and shoulder level.  In short, the 
objective medical evidence does not support a finding that he 
met or nearly approximated the criteria for a compensable 
rating under Diagnostic Code 5201, even when taking into 
consideration his complaints of constant shoulder pain and 
objective medical findings of weakness against resistance and 
tenderness.

A review of the medical evidence on file does not show that 
the veteran's left shoulder disorder is manifest by malunion 
of the humerus of the minor upper extremity with either 
moderate or marked deformity; nor frequent or infrequent 
episodes of dislocation of the scapulohumeral joint of the 
minor upper extremity with guarding of movement only at the 
shoulder level or with guarding of all arm movements; nor 
fibrous union of the humerus; nor nonunion (false flail 
joint) of the humerus; or loss of head (flail shoulder) of 
the humerus.  In pertinent part, the Board notes that the X-
rays conducted in conjunction with the February 1998 VA 
joints examination showed an essentially unremarkable left 
shoulder joint.  Similarly, the November 2000 VA examiner 
noted that review of the X-ray was unremarkable.  The 
examiner further noted that he did not see any sign of 
arthritic changes, and that the joint space was well 
preserved.  While the December 2000 MRI revealed mild 
hypertrophy of the acromioclavicular joint, there was no 
evidence for impingement of the musculoskeletal portion of 
the supraspinatus muscle, and the glenoid labrum were 
visualized intact.  Moreover, there was no joint effusion or 
evidence for acute bony abnormality, nor evidence for tear of 
the rotator cuff.  Thus, a the assignment of a compensable 
rating under the applicable Diagnostic Codes, 5201 and 5203, 
is not warranted.

However, the Board has also taken into consideration the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the evidence 
supports a finding that there is additional functional 
impairment due to pain, from the date of the VA compensation 
examination on November 28, 2000.  While both active and 
passive range of motion of the shoulder was reported as 
normal at that time and since, the veteran was found to be 
definitely weak on abduction, elevation and forward flexion 
of the left shoulder.  Thus, it is apparent that the 
examination on November 28, 2000 showed that the veteran's 
left shoulder disability is productive of some functional 
impairment due to pain, albeit not consistent with limited 
motion to the shoulder level.  Similar findings were reported 
upon a VA examination in February 2001.  These findings are 
consistent with the veteran's statements that his service-
connected left shoulder is manifest by pain and resulting 
functional impairment.  Under these circumstances, the Board 
concludes that that a 10 percent evaluation is warrant 
pursuant to consideration of 38 C.F.R. §§ 38 C.F.R. § 4.40, 
4.45.  DeLuca, supra.  As these latter findings were first 
reported on the VA compensation examination on November 28, 
2000, and this is an appeal of an original rating decision, 
the assignment of a 10 percent rating is warranted from that 
date.  Fenderson, supra.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's left shoulder disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.


ORDER

Entitlement to the assignment of a compensable rating for 
rotator cuff strain, left shoulder, from July 20, 1997 to 
November 27, 2000, is denied.

Entitlement to the assignment of a 10 percent rating for 
rotator cuff strain, left shoulder, from November 28, 2000, 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

